— Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered January 24, 2012 in a CPLR article 78 proceeding. The judgment denied the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding challenging the denial of his application for release to parole supervision in January 2011. The Attorney General has advised this Court that, subsequent to that denial, petitioner reappeared before the Board of Parole on January 28, 2013 and was denied release again. Consequently, this appeal must be dismissed as moot (see Matter of Dobranski v Alexander, 69 AD3d 1091, 1091 [2010]). Contrary to petitioner’s contention, this matter does not fall within the exception to the mootness doctrine (see Matter of Malangone v Dennison, 46 AD3d 1155, 1155 [2007]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Smith, J.P, Peradotto, Garni, Valentino and Whalen, JJ.